Citation Nr: 0837971	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from August 1964 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran's schizophrenia claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1970 that confirmed the veteran's initial 
denial of service connection for hypertension.  The veteran 
did not appeal this decision and it became is final.

2.  The RO denied the veteran's attempt to reopen his service 
connection claim for hypertension in January 2003.  The 
veteran did not appeal this decision and it became final.

3.  The evidence received since the January 2003 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's hypertension claim.

4.  Hypertension had its onset in service.  


CONCLUSIONS OF LAW

1.  The RO's January 2003 decisions are final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2008).

2.  New and material evidence has been presented since the 
January 2003 decision denying the veteran's attempt to reopen 
a claim of service connection for hypertension; thus, this 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a), (c) (2008).

3.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim and 
grants service connection for hypertension, which represents 
a complete grant of the benefits sought.  Thus, no discussion 
of VA's duty to notify and assist is necessary.

New and Material Evidence

The RO denied the veteran's initial claim of entitlement to 
service connection for hypertension in a rating decision 
dated December 1969 on the basis that there was no evidence 
of hypertension in service.  The veteran was notified of this 
decision that same month and did not appeal.  Thus, this 
decision became final.  The veteran continued to submit 
evidence in support of his claim and in October 1970, the RO 
issued a rating decision in which it confirmed the initial 
denial of service connection for hypertension.  The veteran 
was notified of this decision that same month and did not 
appeal.  Thus, this decision became final.

In February 2002, the veteran submitted a statement to VA in 
which he sought to reopen his claim of entitlement to service 
connection for hypertension.  The RO denied the veteran's 
claim in a rating decision dated January 2003 on the basis 
that no new and material evidence had been submitted showing 
a diagnosis of or treatment for hypertension.  The veteran 
was notified of this decision that same month and did not 
appeal.  Thus, this decision became final.  

The veteran submitted a statement in June 2004 in which he 
sought to reopen the claim of entitlement to service 
connection for hypertension.  The RO denied the veteran's 
attempt to reopen his hypertension claim in the January 2005 
rating decision currently on appeal.  The veteran timely 
perfected this appeal.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the January 2003 decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has 
been received. 

The evidence of record at the time of the January 2003 
decision consisted of the veteran's service treatment records 
(STRs), post-service VA treatment records, and private 
treatment records.  The evidence now of record includes 
additional STRs, VA treatment records, and private treatment 
records.

Associated with the veteran's claims file is a service 
treatment record dated November 1968.  A notation on the in-
service treatment record indicated that the veteran underwent 
a physical examination in August 1968 prior to discharge from 
service.  The veteran was found to be not physically 
qualified for release from active duty as a result of 
hypertension.  This STR is both new and material evidence.  
38 C.F.R. § 3.156(c).  In addition, a December 2005 statement 
from J. Cangiano, M.D., indicated that the veteran had a 
history of hypertension since 1969, or within one year 
following the veteran's separation from service.  The Board 
concludes that the evidence described above constitutes new 
and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for hypertension.  
Thus, the claim of entitlement to service connection for 
hypertension is reopened.

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as hypertension is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

As noted above, the Board reopened the veteran's claim of 
service connection for hypertension on the basis that the 
evidence of record, including STRs and private treatment 
notes previously not of record, revealed that the veteran's 
hypertension had its onset in service or within one year 
after separation from service.   

STRs showed that the veteran was afforded a clinical 
evaluation and physical examination in August 1964 prior to 
entering service.  The clinical evaluation was normal and no 
evidence of hypertension was found at that time.  The Board 
observes, however, that a notation on the Report of Medical 
History indicated that the veteran "alleges past hx of 
hypertension & asthma, at about 11 y.o. no trouble since, NCD 
[not considered disqualifying]."

As to whether the veteran's hypertension preexisted service, 
it is noted that at the time of the service entrance 
examination, every veteran shall be taken to have been in 
sound condition except as to defects, infirmities, or 
disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
When determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 
 
In this case, there is no supporting medical evidence of 
record to show that the veteran had hypertension prior to 
service or upon entrance into service.  Additionally, the 
United States Court of Appeals for Veterans Claims (Court) 
has in the past held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See Miller v. West, 11 
Vet. App. 345 (1998) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service).  In the absence of any documented 
evidence of hypertension prior to service or upon entrance 
into service, the Board finds that the presumption of 
soundness has not been rebutted in this case.   

A service treatment record, dated November 1968, shows that 
the veteran had a physical examination in August 1968 prior 
to discharge from service.  The veteran was found to be not 
physically qualified for release from active duty as a result 
of hypertension.  

Approximately four months after separation from service, the 
veteran underwent a VA cardiology examination; he was 
diagnosed as having essential hypertension.
 
The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection (rebuttable only by 
"clearly attributable intercurrent causes") for certain 
chronic diseases that are manifest during service and then 
again "at any later date, however remote."  See Groves v. 
Peake, 524 F.3d 1306 (Fed. Cir. 2008).  

Hypertension is a chronic disease subject to presumptive 
service connection, provided that it is manifest to a 
compensable degree within one year after separation from 
service.  See 38 C.F.R. § 3.309(a).  Here, the veteran was 
treated in service for hypertension and was diagnosed with 
and treated for hypertension approximately four months after 
separation from service.  The Board also notes that his 
treatment for hypertension is well-documented in the claims 
file.  Thus, the veteran's hypertension is presumed to have 
been incurred in service and service connection for 
hypertension in this case is granted on a presumptive basis.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hypertension has been presented

Service connection for hypertension is granted.

REMAND

The other issue certified for appeal to the Board involves 
whether there is new and material evidence to reopen a claim 
of service connection for schizophrenia, undifferentiated 
type, claimed as a nervous condition.

The veteran was initially granted service connection for an 
anxiety reaction in a rating decision dated December 1969.  
The RO evaluated the veteran's psychiatric disability as 50 
percent disabling, effective November 16, 1968.  In a 
subsequent rating decision dated June 1971, the RO rephrased 
the issue as "schizophrenic reaction, undifferentiated 
type" and continued the veteran's 50 percent evaluation.  In 
April 1972, the RO recharacterized the service-connected 
psychiatric disability as schizophrenia and increased the 
evaluation to 70 percent, effective February 4, 1971.  In 
June 1972, the RO granted him an award of a total disability 
evaluation based on individual unemployability (TDIU), 
effective February 4, 1971.

The RO notified the veteran in an April 1975 letter of its 
intent to sever service connection for the veteran's 
schizophrenia.  The RO subsequently severed service 
connection for schizophrenia in June 1975.  The veteran 
timely perfected an appeal, and in December 1976, the Board 
issued a decision in which it denied the veteran's attempt to 
restore service connection for schizophrenia.

The veteran submitted numerous statements to VA from 1977-
1980 in which he expressed disagreement with the Board's 
December 1976 decision which denied the veteran's attempt to 
restore service connection for schizophrenia.  The RO 
notified the veteran following the submission of each letter 
that he could submit new and material evidence to reopen his 
claim of service connection for a nervous condition.

In September 1991, the veteran's representative submitted a 
letter to the RO that alleged clear and unmistakable error 
(CUE) in the Board's December 1976 decision.  The veteran was 
notified in August 1996 that the RO lacked jurisdiction to 
consider a request for reconsideration of a Board decision.  
The veteran was instead advised to submit such requests in 
writing directly to the Board.  

The veteran's representative submitted a statement to VA in 
January 2003 in which he alleged CUE in the June 1975 RO 
decision that severed service connection for schizophrenia.  
To date, the RO has taken no action with respect to his CUE 
claim.

An unappealed rating decision is final in the absence of 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2008).  As such, the veteran's 
challenge to the June 1975 rating decision is inextricably 
intertwined with his application to reopen a claim of service 
connection for schizophrenia because finality presumes the 
absence of clear and unmistakable error, i.e., if a prior 
adjudication contains clear and unmistakable error, it did 
not become final.  Id; see also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Thus, the Board must defer 
consideration of the veteran's application to reopen his 
claim of service connection for schizophrenia until the RO 
adjudicates, in the first instance, his clear and 
unmistakable error claim.  See Huston v. Principi, 18 Vet. 
App. 395, 402-03 (2004). 

In this regard, the Board observes that in a December 1976 
decision, the Board denied the veteran's attempt to restore 
service connection for schizophrenia.  In remanding this case 
in light of the veteran's assertion that the June 1975 RO 
decision contained clear and unmistakable error, the Board 
notes that the veteran is on notice that the June 1975 rating 
decision may have been subsumed by the December 1976 Board 
decision.  See 38 C.F.R. § 20.1104 (2008); see also 
38 U.S.C.A. § 7111 (West 2002).

In light of the foregoing, the Board has no discretion and 
must remand this case to the AMC for its initial 
consideration of the veteran's inextricably intertwined clear 
and unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must adjudicate the issue 
of clear and unmistakable error in the 
RO's June 1975 rating decision that 
severed service connection for 
schizophrenia.  Thereafter, if 
appropriate, the AMC must reconsider 
the veteran's application to reopen a 
claim of service connection for 
schizophrenia.

2.  If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


